Order entered December 16, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01096-CR

                      JASON EDWARD PENA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No 1
                         McLennan County, Texas
                   Trial Court Cause No. 2020-0945-CR1

                                     ORDER

      Before the Court is appellant’s December 9, 2022 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by December 30, 2022. If appellant fails to file his brief by

December 30, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE